Citation Nr: 1118675	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the October 2007 rating decision, the RO granted service connection for PTSD, with an initial evaluation of 30 percent disabling, effective September 19, 2003.  In the May 2009 rating decision, the RO denied service connection for TDIU.

This appeal was previously before the Board in December 2005 and November 2006.  In December 2005, the Board found that new and material evidence had been submitted sufficient to reopen a claim for service connection for PTSD and remanded the claim so that the RO could provide the Veteran with notice as to the evidence required to substantiate his claim.  In November 2006, the Board remanded the claim so that the RO could attempt to verify the Veteran's in-service stressors, and he could be afforded a VA examination.  The case has been returned to the Board for further appellate consideration.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  In an October 2007 rating decision, the RO granted the Veteran service connection for PTSD effective September 19, 2003, the date his claim to reopen a claim for service connection for PTSD was received.

3.  According to the medical evidence of record, the Veteran was diagnosed with PTSD in October 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to September 19, 2003, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his claim to reopen in September 2003.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in October 2003, January 2006, and August 2008.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SOC) was issued in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in September 2006 and August 2008 letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The Veteran is represented by a private attorney who has made arguments regarding his claim for an earlier effective date, and has cited both statutes and case law.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.  

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

VA law provides that the effective date for an award of disability compensation based on an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r).

The effective date of an award for disability compensation will be the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Here, service connection for PTSD was granted following a reopening of the claim after new and material evidence was submitted.

Generally, a Veteran can reopen a claim of entitlement by submitting new and material evidence.  38 C.F.R. § 3.156.  However, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  As to decisions which have become final (by appellate decision or failure to timely initiate and perfect an appeal) prior to receipt of an application for reconsideration or to reopen, the date of receipt of such application or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(h)(2)(2010).

The Board observes that, during the pendency of the appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2010)).

Under the prior regulation, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision had become final, the former decision would be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006).

The Board notes that the preamble in the proposed regulation contained a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available previously.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever was later.  The effective date would not be limited to the date of the claim to reopen.

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran. It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Establishing service connection for PTSD required: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., of the American Psychiatric Association (DSM-IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2010).

Factual Background and Analysis

The Veteran seeks an effective date earlier than September 19, 2003 for the grant of service connection for PTSD.  He argues that September 30, 1997, when he filed his initial claim for service connection, is the more appropriate date.

A February 1998 VA examination, conducted in conjunction with the Veteran's initial claim for service connection for PTSD, noted that the Veteran had no history of inpatient or outpatient psychiatric treatment.  Subjective complaints of violent nightmares were the only psychiatric complaints by the Veteran.  The examiner noted he had a flat affect.  The examiner found that there was no axis I psychiatric diagnosis for the Veteran at that time.  He did not meet the full criteria for PTSD.  He did not have a specific event that he was reliving in nightmares or intrusive thoughts.

In a February 1998 rating decision, the RO denied service connection for PTSD because the Veteran did not have a diagnosis of PTSD.  The Veteran did not appeal that decision.

In October 1993, while being interviewed and examined in conjunction with his claim for Social Security Disability (SSD), it was noted that the Veteran did "not allege alcohol abuse or other mental illness.

The Veteran filed a claim to reopen a claim for service connection for PTSD in September 2003.

In October 2003, the Veteran reported to a VAMC for evaluation following hearing voices and being depressed.  He was diagnosed with depression not otherwise specified (NOS), and psychosis (NOS).

An October 2003 statement from the Veteran's treating psychiatrist, Dr. E.E.B., it was noted the Veteran had been treated the prior week at a VA facility in Bonham, Texas.  He had no prior in-patient psychiatric treatment.  He was diagnosed with PTSD and depression.  

In November 2003, the Veteran continued treatment with the VA, and he was diagnosed with depression (NOS), psychosis (NOS), and rule out PTSD.  In May 2005, following a mental status examination, a VA psychologist diagnosed the Veteran with PTSD, chronic, delayed onset.

In November 2006, the Board found that new and material evidence had been submitted sufficient for a claim for service connection for PTSD to be reopened.  The Board found that the October 2003 diagnoses of PTSD were new and material, as the Veteran had originally been denied service connection for PTSD due to a lack of diagnosis.  The Board then remanded the claim for service connection for PTSD, and directed the RO to attempt to verify the Veteran's reported stressful incidents.

In September 2007, the Joint Services Research Records Center (JSRRC) provided a unit history of the Veteran's unit from his service in Vietnam, which confirmed the Veteran's reported stressful incidents.

In October 2007, the RO granted service connection for PTSD, with an initial evaluation of 30 percent disabling, and an effective date of September 19, 2003, the date of the Veteran's claim to reopen.

Unfortunately, the evidence in this case does not support a finding that an effective date earlier than September 19, 2003 is warranted.

In Vigil, the Court held that unit records provided to the RO by the U.S. Armed Services Center for Research of Unit Records (USASCRUR) constituted official service department records.  While in this case unit records (official service department records) were obtained and associated with the claims file subsequent to the initial February 1998 denial, the addition of these records did not prompt the reopening of the claim for service connection; rather, the Veteran's 2003 diagnosis of PTSD caused the Board to reopen the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  Here, entitlement to service connection for PTSD could not arise prior to a diagnosis of PTSD, as the first criteria for establishing service connection is a current disability.  While the Veteran filed a claim for service connection for PTSD in September 1997, and the unit history verifies his described stressors, he cannot be granted service connection for PTSD effective in 1997 because he was not diagnosed with PTSD until five years later.

Under 38 C.F.R. § 3.400(b)(2), the effective date for an award is the date of receipt of claim, or date entitlement arose, whichever is later.  In this case, the Veteran's entitlement arose later (October 2003) than the date of the receipt of the claim (September 2003).  In essence, the Veteran is in receipt of an effective date earlier than he is entitled to under the regulations.

As the Veteran's entitlement to service connection for PTSD did not arise until October 2003, an effective date earlier than September 19, 2003 is not warranted.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD) is denied.



REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.  

In an October 2007 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating.

The Veteran was last afforded a VA examination in August 2007, nearly four years ago.  The Veteran and his attorney contend that his PTSD is more severe than contemplated by the 30 percent rating, and that his PTSD renders him unemployable.  The Veteran should be afforded another VA examination, to determine the current severity of his PTSD.

Further, there are no VA mental health records dated after April 2008.  Ongoing BVA mental health records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

In the present case, the Veteran alleges unemployability as a result of his service connected disabilities, including PTSD.  As entitlement to TDIU is in part established based on the total service-connected rating the Veteran receives, his claim for TDIU is inextricably intertwined with his claim for an increased rating for PTSD, which is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, that treated the Veteran for an acquired psychiatric disorder since 2003.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA psychiatric examination to evaluate the severity of his PTSD.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Review Examination for Posttraumatic Stress Disorder and VA's Worksheet for Mental Disorders Examination.

The psychologist or psychiatrist should provide an opinion as to whether the PTSD results in impairment that more closely approximates (a), (b), (c), or (d):

(a) Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or

(b) Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

(c) Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

(d) Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The examiner is asked to address whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and their impact on physical and sedentary employment.  Adequate reasons and bases are to be provided for any opinion provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


